RAICHLE, Judge,
dissenting:
I dissent from the decision of the majority. I agree that unreasonable and unexplained delay prior to action by the convening and supervisory authorities coupled with personal prejudice to the accused will result in dismissal of charges in cases involving minor offenses. I also agree that the delay involved in this case, although not unexplained, is totally unreasonable. Neither good faith nor inadvertent negligence can excuse inordinate delay. United States v. Ervin, 20 U.S.C.M.A. 289, 42 C.M.R. 289 (1970). However, I am not totally convinced that the accused has sufficiently demonstrated personal prejudice.* Be that as it may, I will assume that prejudice is present.
*538I perceive the majority as implementing an unwarranted expansion of the rule set out in United States v. Clevidence, supra, and United States v. Sutton, supra. While the rule therein espoused applies to delays prior to convening and supervisory authority actions, I am aware of no cases which expand the rule to post-action delays; in fact, I have found no case where charges were dismissed based only on post-action delay and personal prejudice to the accused. Like the Army Court of Military Review, I see the change of direction from the Court of Military Appeals, if any, as applicable only to cases involving delays between the trial and convening or supervisory action. See United States v. Rose, 16 M.J. 568 (A.C.M.R.), pet. denied, 17 M.J. 18 (1983). In cases involving appellate delay after action the standard would appear to be that set out in United States v. Gray, 22 U.S.C.M.A. 443, 47 C.M.R. 484 (1973), i.e., (1) an error in the proceedings which required a rehearing, and (2) a reasonable likelihood that the appellant would be prejudiced by the delay in the presentation of his case at the rehearing or that no useful purpose would be served by a rehearing.
A further reason not to dismiss the charges in this case is the indication from the Court of Military Review that the Clevidence/Sutton rule may not be applicable because the charge is not a minor offense, but a serious one, i.e., transfer and possession of LSD. Almost without exception, the charges dismissed in other cases have been minor absence and disrespect offenses. The only charge which comes even close to the gravity of the charge under consideration is use of marijuana. See United States v. Gentry, 14 M.J. 209 (C.M. A.1982) (summary disposition). While use of marijuana may be considered by some to be minor in this day and age, I believe none would disagree that transfer of LSD is of much greater magnitude.
Finally, even if I am in error as to my assessment of the present state of the law, a limited hearing would be a more appropriate procedure than outright dismissal of the charges. As stated by the Court of Military Appeals in United States v. Johnson, 3 M.J. 143 (C.M.A.1977):
We believe that the time and the place for the decision initially to be made regarding the unreasonableness of the delay and any claimed prejudice flowing therefrom are at the time of the rehearing in the trial forum.
See also United States v. Echols, 17 M.J. 856 (N.M.C.M.R.1984) (Cassel, Judge, dissenting). This procedure would afford both parties the opportunity to make a record of what actually transpired both as to the delay and any prejudice, and would eliminate the present “battle of affidavits” with the accused making a bald assertion of prejudice which the government finds impossible to rebut. It would also furnish an accurate version of what occurred which would enable us to make an enlightened decision as to whether the charges should be dismissed or not.
Based on the foregoing, I would return the record to The Judge Advocate General with instructions to have a court-martial convening authority appoint a military judge to conduct a hearing limited to the issue of prejudice caused by the delay in forwarding the record of trial.

 The following is a verbatim transcription of the portion of the statement of the accused alleging prejudice:
Its extremely important to me that I get some kind of answer as I have been suffering much emotional and financial hardship in this post trial delay. Im trying to get a job here in New
York at Grumman Aerospace, Which I am fully qualified for and I cant even full out an application properly; the same holds true for my attempts with Sperry Corp. Im far too intellagent to be washing dishes for the rest of my life.